Citation Nr: 1547955	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  15-00 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran had active service from October 1955 to October 1975.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The Veteran testified before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Based on his credible assertions and testimony, supporting buddy statement, and photographic evidence, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents while serving along the perimeter of Takhli Air Force Base in Thailand.
 
2.  The Veteran's prostate cancer is presumed related to his exposure to herbicide agents which occurred during his active service in Thailand.






CONCLUSION OF LAW

The criteria for service connection for prostate cancer, claimed as secondary to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2015).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as prostate cancer, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).
 
In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a Veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.
 
In the present case, the Veteran asserts, and VA concedes, that the Veteran has a current diagnosis of prostate cancer.  The Veteran contends that his prostate cancer is related to herbicide exposure during active duty.  The Veteran states that he worked as an aircraft mechanic technician on the flight line and on the end of the runways in close proximity to the perimeter of the base at the Takhli RTAFB in Thailand. 
 
The Veteran's service personnel records reflect that he served in Thailand at the Takhli RTAFB from July 13, 1969 to August 16, 1970.  His military occupational specialty (MOS) is listed as an aircraft mechanic.  The Veteran asserts that he was exposed to herbicide agents, including Agent Orange, during his time at Takhli RTAFB, he does not assert that he was exposed to herbicides in Vietnam.
 
In response to an August 2012 VA inquiry the Joint Services Records Research Center (JSRRC) responded that there were no records of exposure to herbicides.  

The Veteran, through his attorney, submitted additional evidence of his service along the perimeter of the Takhli RTAFB, to include photographs of the base, and the difference between the complete lack of vegetation inside the base and the lush vegetation outside of the fence lines at Takhli RTAFB.  The photographs verify the Veteran's testimony that while the vegetation was very lush in the immediate area by the base, areas on the base such as roads, and the flight lines, (where the Veteran worked), were completely free of vegetation.  Those photographs have been associated with the Veteran's claims file.
 
A lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  While the JSRRC has not been able to corroborate the Veteran's testimony that his responsibilities took him essentially to the perimeter of the Takhli RTAFB, the Board notes that there is no basis in the record to question the Veteran's credibility regarding his statements as to his circumstances of service. His statements indicate that he regularly worked near the perimeter of the base, specifically on the flight line, inspecting planes pre-flight and post-flight, within eyesight of the perimeter of the base. 
 
As noted above, photographic evidence submitted by the Veteran shows the perimeter of Takhli RTAFB as completely devoid of foliation (in stark contrast to the considerable foliation seen in the distance beyond the base perimeter), evidence which the Board finds somewhat probative in this case.

Significantly, the Veteran submitted a June 2015 affidavit from the F-105 pilot who he served with at Takhli RTAFB.  The affiant stated that the Veteran had been the crew chief of his F-105.  He noted that the crew chiefs and mechanics that maintained and repaired the squadron's aircraft worked outside on the flight line every day and a vast majority of repairs to the airplanes were done outside on the flight line and in the revetments rather than the hangars.  He reported that the flight line and runways at Takhli were near the perimeter of the base and the perimeter fence could be easily seen from the flight line.  He noted that the areas where both pre-flight and post-flight checks were completed were very close in proximity to the perimeter of the base.  He stated that the Veteran's military duties placed him in close proximity to the perimeter of the base on a recurring basis. 
 
Based on the Veteran's credible assertions, the credible assertions in the June 2015 affidavit, and the supporting photographic evidence all indicating the Veteran served along the perimeter of Takhli RTAFB, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during his active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Further, as he is presumed to have been exposed to Agent Orange, the presumption of service connection for prostate cancer attaches.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  Therefore, service connection for prostate cancer is warranted.
 

ORDER

Entitlement to service connection for prostate cancer, as secondary to herbicide exposure, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


